MR. JUSTICE DALY,
dissenting.
I dissent:
There will be a change in the makeup of this Court on January 3, 1977. Therefore the Court as presently constituted must complete its work assignments no later than Thursday, December 30, 1976 at 5:00 p. m.
The majority opinion in this case was delivered to my chambers for study and comment Wednesday, December 29, 1976.1 was not, *514previous to receipt of this opinion, accorded an opportunity to join with the Court in conference regarding their views or to express mine. I have been present at Court at all times during which the majority view could have been reached and reduced to writing.
Obviously the time required to research and properly prepare a responsible legal dissent to the majority’s position is no longer available.
Therefore,.I would advise that I have strong views that differ from the majority position and wish to reserve the right to prepare and file them at a later date.